DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the
first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 26, 2022 has been entered.
Response to Amendment
With regards to the amendment filed on September 26, 2022, all the requested changes to the claims have been entered.  Applicant’s constructive efforts to advance prosecution are appreciated.  Claim(s) 1, 2, and 5-11 are pending.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 5, 7, 8, and 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102/103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claim(s) 1, 2, 5, 7, 8, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by French Patent Pub. No. FR 2851053 A to Fournier et al. (hereinafter “Fournier”) or, in the alternative, under 35 U.S.C. 103 as being obvious over Fournier in view of Patent No. 8,740,432 to Yalin et al. (“Yalin”). Yalin was applied in a prior Office action.
In re claim 1, Fournier discloses a multi-optical transmission sheet (100), see Figures 1-4,  comprising:
a sheet-like coated portion (2) formed of plastic; and 
a plurality of optical transmission regions (1), provided inside the coated portion (2) to extend along an extending direction of the coated portion (2), having a core region (1a) formed of plastic, and a clad region (1b) formed of plastic and surrounding an outer periphery of the core region (1a), wherein
 the plurality of optical transmission regions (1) are arranged in a row substantially parallel to each other along a main surface of the coated portion (2), and 
in a case where light is incident from one end face side of the plurality of optical transmission regions (1) and transmitted toward another end face side, a M2 value of emitted light is inherently 1.7 or more because the transmission sheet (100) of Fournier has the same physical structure as claimed and, therefore, must exhibit the same function, property or characteristic as the claimed product, 
the coated portion (2) surrounds the plurality of optical transmission regions (1) in the end portion of the multi-optical transmission sheet (100) so that the coated portion (2) sets the positions of the end faces of the core regions (1a), and
the multi-optical transmission sheet (100) is manufactured by an integrally molded process, as seen in FIG. 4, in which the core region (1a), the clad region (1b), and the coated portion (20) are formed by extruding respective plastic materials (A1, B1, C1) by using respective extruders (20, 30).  See the attached English translation of Fournier for further details.
Alternatively, it would have been obvious to provide Fournier with the claimed M2 value of emitted light of 1.7 or more in view of Yalin. Yalin teaches that the output beam quality M2 of emitted light from an optical fiber can be modified by adjusting the core size, cladding thickness, or wavelength. See col. 8, line 36 to col. 10, line 61. Yalin further teaches achieving M2 values of 2.8 and 3.8 as seen in his TABLES 1-2. In order to achieve the output beam quality taught by Yalin, the transmission regions (1) of Fournier would have been modified using the teachings of Yalin to provide an M2 value of emitted light of 1.7 or more, thereby obtaining the invention specified by claim 1.  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to obtain the invention specified by claim 1 in view of Fournier combined with Yalin.

In re claim 2, the M2 value that would be provided by Fournier is inherently 5.0 or less because the transmission sheet (100) of Fournier has the same physical structure as claimed and, therefore, must exhibit the same function, property or characteristic as the claimed product. Alternatively, Yalin teaches achieving M2 values of 2.8 and 3.8 as seen in his TABLES 1-2 and, therefore, it would have also been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to obtain the invention specified by claim 2 in view of Fournier combined with Yalin using the same rationale provided with respect to claim 1.

In re claim 5, as seen in Figure 1 of Fournier, the plurality of optical transmission regions (1) are arranged at a predetermined distance at substantially equal intervals.
In re claim 7, Yalin further mentions at his col. 11, lines 21-22, that “[t]he fibers utilized in accordance with the teachings of the present invention may also be graded-index multimode fibers”. In order to provide the multimode functionality disclosed by Yalin, the core region (1a) of Fournier, or Fournier in view of Yalin, would have been modified to have a graded index type refractive index distribution, thereby obtaining the invention specified by claim 7.

In re claim 8, the core region (1a) of Fournier is formed of an acrylate type resin. Perfluorinated methacrylate (PMMA) was a chemically similar and well-known optical core material before the effective filing date. Therefore, it would have been obvious to use a similar and suitable optical material such as perfluorinated PMMA for the core region (1a) of Fournier, or Fournier in view of Yalin, thereby obtaining the invention specified by claim 8. 

In re claim 10, Fournier, or Fournier in view of Yalin, only differs in that Fournier does not mention a coating layer provided on his end face.  It was well-known before the effective filing date, however, to use a coating layer on the end face of an optical waveguide in order to prevent unwanted back reflections and/or to protect the waveguide itself.  Thus, it would have been obvious to provide the end face of Fournier, or Fournier in view of Yalin, with a protective coating layer in order to prevent back reflections from the transmission regions (1) of Fournier, or to protect the end faces of the transmission regions (1), thereby obtaining the invention specified by claim 10.  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to obtain the invention specified by claim 10 in view of Fournier, or Fournier in view of Yalin, combined with common knowledge in the art regarding coating layers.
Claims 6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fournier, or Fournier in view of Yalin, as applied to claim 1 or 5 above, and further in view of Patent Pub. No. US 2013/0294725 A1 to Levy et al. (“Levy”). Levy was also applied in a prior Office action.
In re claim 6, Fournier, or Fournier in view of Yalin, only differs in that Fournier does not mention his predetermined distance is equal to an arrangement distance of a plurality of light sources that emit light to be incident on the respective optical transmission regions (1).  Levy, on the other hand, teaches a ferrule (36) that is used to couple an array of light sources (VCSELs) to respective optical fibers. See paragraph [0030] of Levy.  In order to use the VCSEL array (38) disclosed by Levy, the predetermined distance of Fournier, or Fournier in view of Yalin, would have been made equal to an arrangement distance of the VCSELs (38) of Levy so that the VCSELs may emit light to be incident on the respective optical transmission regions (1) of Fournier, or Fournier in view of Yalin, thereby obtaining the invention specified by claim 6.  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to obtain the invention specified by claim 6 in view of Fournier, or Fournier in view of Yalin, and further in view of Levy.

In re claim 9, Levy further teaches a microlens array (204) that is provided on an end face of optical fibers (32).  See paragraphs [0069]-[0071] of Levy.  In order to focus the light from the VCSEL array (38) of Levy, the microlens array (204) of Levy would have also been provided on an end face of Fournier, or Fournier in view of Yalin, thereby obtaining the invention specified by claim 9.  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to obtain the invention specified by claim 9 in view of Fournier, or Fournier in view of Yalin, and further in view of Levy.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fournier, or Fournier in view of Yalin, as applied to claim 1 above, and further in view of Patent No. 9,857,539 to Barwicz et al. (“Barwicz”).  Barwicz was also applied in a prior Office action.
In re claim 11, Fournier, or Fournier in view of Yalin, only differs in that Fournier does not mention an integrally molded multi-optical transmission sheet connector comprising: 
a ferrule having an insertion hole having an inner shape corresponding to an outer shape of a cross section of the integrally molded multi-optical transmission sheet, 
wherein at least one end of the integrally molded multi-optical transmission sheet of claim 1 is inserted into the insertion hole.

Barwicz, on the other hand, teaches a connector (100) comprising a ferrule (101) having an insertion hole (101a) having an inner shape corresponding to an outer shape of a cross section of a multi-optical transmission sheet (102), wherein at least one end of the integrally molded multi-optical transmission sheet (102) is inserted into the insertion hole (101a).  See col. 4, lines 1-47 of Barwicz.  In order to be used in an optical connector, the integrally molded multi-optical transmission sheet of Fournier, or Fournier in view of Yalin, would have been inserted into insertion hole (101a) of the ferrule (101) of Barwicz, thereby obtaining the invention specified by claim 11.  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to obtain the invention specified by claim 11 in view of Fournier, or Fournier in view of Yalin, and further in view of Barwicz.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar R. Rojas whose telephone number is (571)272-2357.  The examiner can normally be reached on Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Omar R Rojas/Primary Examiner
Art Unit 2874                                                                                                                                                                                                        


or
October 20, 2022